Jackson, Judge,
dissenting.
I dissent from the judgment rendered by this court reversing the superior court of the eastern circuit, first, because it reaffirms the judgment rendered in this case when here before (51 Ga., 561), by which reaffirmance I understand this court to mean, that if the case were again before us de novo, the same judgment ought to be rendered. I hesitated long and doubted much about the correctness of sending this fund, secured by Georgia courts and held in her chancery, to New York, to be distributed by the bankrupt court there; and if I had it to do over again, I should dissent from the judgment which transmitted any of the fund to the courts of another jurisdiction for distribution. The Georgia court of chancery could have as well distributed it as any other court, and the trustees in bankruptcy, under its decree, could have received that to which they would have been entitled under the bankrupt laws of the- United States, *27after liens and prior claims, if any, recognized by those laws, had been preferred and paid. And such, I think, is the current of more recent decisions of the supreme court of the United States.
Secondly. I dissent because I think that the counsel fees in the attachment cases should be paid. Those attachments secured these funds, or large portions of them, by garnishments duly served before the bill in equity was filed or framed. But for the process of attachment, the trustees in bankruptcy, and all the creditors of the bankrupt, might have lost, and probably would have lost, if not all, at least much of the fund secured; and the judgment of this court, when the case was first here, required all such costs and charges to be paid before the Georgia chancellor parted with the fund. That was the redeeming feature of the first judgment in the view I then took of the case, and I am unwilling now to forego a jot or tittle of these expenses of securing the fund. The attachments, as well as the bill, helped to save it.
Thirdly. I dissent because, in respect to many of the charges allowed by the superior court as chancellor, the proof embodied in the bill of exceptions is ample to sustain the judgment, and some of these are the largest and most important which were passed upon, and they arose out of the equity proceeding, and not the attachments. I refer particularly to the charges of the receiver and his counsel, and of the solicitor who drafted and managed the bill. There is no good reason why the judgment, in respect to-these claims, and others of like character, should not have been affirmed, if it were necessary to send other claims back for further proof.
Fourthly. I dissent because no point whatever is made in the bill of exceptions, that the amount allowed to any claimant is too large, but the question made, and the sole question made, when the exceptions are analyzed, is an attack on the former judgment of this court, in so far as it required any costs and fees to be paid before the fund left *28the superior court of Georgia. Therefore, I presume, the court, regarding that question alone as excepted to, was not particular in requiring the entire evidence to be embodied in the bill of exceptions, and there was, doubtless, much evidence before him of the value of Services rendered and their nature, not detailed in the bill of exceptions, as was asserted in argument before this court by the one side, and not denied by the other. The position in argument for plaintiffs in error was, that the counsel should be paid, not out of the general fund, but out of the share thereof awarded their respective clients, and that the New York bankrupt court would award them, or any of them, such fees from the general fund as any were entitled to for securing and preserving i':. Indeed, it was an effort to re-open the judgment pronounced in this case on that question, whilst careful not to re-open it on the main question of the transfer of the fund to the bankrupt court. If re-opened at all, the whole judgment ought to have been reconsidered; if held final in part, it ought to be held final in toto.
Fifthly. I dissent because, whilst the judge of the superior court does certify to the bill of exceptions as true, he qualifies the certificate by referring, also, to the transcript of the record, as containing other and additional evidence, and on turning to the transcript I find no such evidence therein. It is the duty of the plaintiffs in error to bring before this court all the testimony had before the superior court, material to elucidate the exceptions, and to show by the judge’s certificate that all is brought up. This certificate leaves that matter in great doubt, and if the bill of exceptions ought not to be dismissed on the ground that all the evidence is not before us, the judgment, at least, ought not to be reversed for want of evidence, when the whole evidence necessary to elucidate the point argued now, has not been incorporated in the bill of excej>tions, and does not appear in the record in such manner as to be considered by this court. No motion for a new trial was made, and hence no evidence could be found in the transcript of the record, except the *29pleadings in the case. No point or exception is made in the bill of exceptions upon the evidence, either its legality or sufficiency, and I cannot think it right to reverse a judgment on the ground of insufficiency of evidence, when no point was made thereon, and no ruling thereon excepted to, and no motion for a new trial made.
Sixthly. Whilst the fees and costs — being about twenty-five per cent, upon the fund, which the court allowed — may seem large, yet, when it is remembered that the case was for years in court, the litigation tangled and heavy, the labor of the receiver and counsel, and their expenses, great, the fund in danger, and all secured by the vigilance of the creel itors who attached first, and then were parties to a bill in chancery, to avoid a multiplicity of suits and to save costs, the apparent extravagance of the allowance by the chancellor vanishes. Had all the evidence before him been before us— andtlie plaintiffs in error should have brought it here if they made any point thereon — all these matters of expense, it is presumed, would have appeared more fully here, as the presumption is that they appeared below, because no exception is taken to the amount allowed.
On the whole, in my judgment, no sufficient ground exists to send this case back, especially in its totality; the plaintiffs in error have brought it confusedly before this court, to say the least, and no judgment of a superior court should be reversed unless the error plainly appears.
Therefore I dissent from this reversal.